DETAILED ACTION
Status of Claims
Per Applicant’s response dated 06/24/2022, claims 2-12 and 14-29 are pending; claims 1 and 13 have been cancelled, and claims 2, 7-8, 11-15 and 18-19 have been cancelled.

Response to Amendment
The claim objection to claims 7 and 8 are withdrawn in view of the current claim amendments.
As to the 35 USC 102 rejection based on reference Williams US 2011/0152879, the rejection has been overcome by the current claim amendments.

Allowable Subject Matter
Claims 2-12 and 14-29 are allowed. (Renumbered as claims 1-27.)

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

The prior art references alone and in combination fail to teach or remotely suggest a medical instrument having the wrist as discussed in the current application. 
Williams US 2011/0152879 or US 8887595 B2 is the closest prior art reference. Williams Fig. 4 illustrates a wrist comprising a first and second link (410, 420) each comprising a first and second joint features (412/422 or 418/428). The first joint feature having a central protrusion, a first outer protrusion and second outer protrusion, first recess and second recess. The second joint feature having a central recess, first protrusion and a second protrusion. However, different from the current invention, each of William’s joint features does not disclose the central protrusion, the first outer protrusion and the second outer protrusion having a rounded end surface profile. Williams also does not disclose wherein the second joint feature further comprises a first outer recess and a second outer recess. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIRLEY X JIAN/Examiner, Art Unit 3792                                                                                                                                                                                                        
July 14, 2022